307 S.W.3d 717 (2010)
Mark WEEDMAN, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 93165.
Missouri Court of Appeals, Eastern District, Division Two.
April 13, 2010.
Alexandra Johnson, Saint Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Mark Weedman appeals from the judgment of the trial court denying his Missouri Rule of Criminal Procedure 29.15 motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Glass v. State, 227 S.W.3d 463, 468 (Mo.banc 2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).